NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12 and 34-35 directed to an invention non-elected without traverse.  Accordingly, claims 1-12 and 34-35 been cancelled.
Allowable Subject Matter
Claims 13-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Given the remarks on pages 2-5 in the response filed 8/03/2022 and reconsideration of the prior art, the prior art rejections are properly overcome.  Furthermore, the prior art is overcome given the following limitations (emphasis added on critical limitations):
a food order and array management computer system comprising at least one digital processor and a digital memory associated with the digital processor, a food order preparation monitor and a food order delivery monitor physically accessible to the food supply opening of each food enclosure, the digital memory storing programmed instructions causing a display on the food order preparation monitor of a backlog of orders received from customers including food items in each of the orders, a display on the food order delivery monitor of prepared food orders which have been removed from the backlog of orders including a customer name associated with each of the prepared food orders and a representation of each of the enclosures in the array, a display of food order assignments on the food order delivery monitor assigning each of the prepared food orders to one of the enclosures, a display on the display screen of the movable door of an enclosure receiving a food order including the customer name associated with the food order after the food order has been delivered to the assigned enclosure through the food supply opening.
Neither GOLDBERG or SCUTELLARO properly teach the combination of the distinct food order preparation and food order delivery monitors and corresponding functions.
The same reasoning applies for claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/10/2022